Per Curiam.
An action was brought by the Virginia-Carolina Chemical Company against W. H. Burn-ham, C. H. Slifer, F. A. Shadinger and J. N. Osteen on a *61joint note made by them. W. E. Burnham and C. H. Slifer appeared.- A default was entered against F. A. Sliadinger and J. N. Osteen, who were served with process. It does not appear that Burnham and Slifer filed any pleading, or that a default was entered against them. On an ex parte hearing a verdict was returned against all four of the defendants. Judgment was entered only against F. A. Sliadinger and J. N. Osteen. The plaintiff took writ of error. The writ of error was dismissed, but was afterwards reinstated by the court.
The plaintiff in error does not show by the transcript that the trial court had authority to enter judgment against Burnham and Slifer, they having appeared but no default being entered against them for failure to plead. The plaintiff in error is not entitled to a review here of the judgment merely for the purpose of opening up the judgment to later take action so as to include an adjudication against Burnham and Slifer in .the judgment, since the plaintiff does not show a right to a judgment against Burnham and Slifer, even if such a review would be permitted here when Burnham and Slifer are not parties to the judgment obtained or to the writ of error brought to review the judgment.
The Writ of Error is dismissed.
Taylor, C. J., and Shackleford, Cockrell, Whitfield and Ellis, JJ., concur.